884 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bryan RANDALL, Petitioner-Appellant,v.STATE OF MARYLAND, Respondent-Appellee.
No. 89-6512.
United States Court of Appeals, Fourth Circuit.
Submitted April 19, 1989.Decided Aug. 15, 1989.

Bryan Randall, appellant pro se.
John Joseph Curran, Jr., Kreg Paul Greer, Office of the Attorney General of Maryland, for appellee.
Before WIDENER, K.K. HALL, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Bryan Randall seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Randall v. State of Maryland, C/A No. 88-197-B (D.Md. Nov. 30, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.